DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed on 12/16/2021 has been entered. Claims 1-15 remain for examination. 

Allowable Subject Matter
Claims 1-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The arguments filed on 12/16/2021 are considered persuasive. Accordingly, the prior art fails to disclose: 
i. (Original) An apparatus for reading barcodes and direct part marking (DPM) codes, the apparatus comprising: 
a housing; a first imaging assembly housed within the housing, the first imaging assembly including a first image sensor, wherein the first imaging assembly (i) has a first field of view (FOV) with a first FOV central axis and (ii) is configured to have a working range extending beyond about 5 inches; 
a second imaging assembly housed within the housing, the second imaging assembly including a second image sensor, wherein the second imaging assembly (i) has a second FOV with a second FOV central axis and (ii) is configured to have a working range extending up to about 5 inches; and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/THIEN M LE/Primary Examiner, Art Unit 2887